                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

HONEY MILESTONE,

      Plaintiff,
v.                                            CASE NO. 8:19-cv-2341-T-02JSS

CITRUS SPECIALTY GROUP, INC.,
HCA PHYSICIAN SERVICES, INC., and
CITRUS MEMORIAL HOSPITAL, INC.,

     Defendants.
___________________________________/


      ORDER COMPELLING ARBITRATION AND STAYING CASE

      Upon due consideration of the Defendants’ joint motion to compel

arbitration (Dkt. 16), the supporting declaration and exhibit (Dkt. 17), the response

in opposition (Dkt. 20), and the entire file, the Court grants the motion.

                                 BACKGROUND

      In September 2019, before this lawsuit was filed, Plaintiff’s employer Citrus

Specialty Group, Inc. (“Citrus Specialty”) filed an arbitration proceeding against

her in connection with her early resignation. Dkt. 17-1 ¶ 7. Plaintiff then filed this

action, also in September 2019, for interference and retaliation under the Family

Medical Leave Act of (“FLMA”) against Citrus Specialty as well as HCA

Physician Services, Inc. (“HPS”) and Citrus Memorial Hospital, Inc. (“Citrus

Hospital”). Dkt. 1. She later amended the complaint to add claims under Title VII
of the Civil Rights Act (“Title VII”) for sex discrimination, the Americans with

Disabilities Act (“ADA”) for discrimination and denial of reasonable

accommodation, and the Florida Civil Rights Act (“FCRA”) for sex and handicap

discrimination and denial of reasonable accommodation. Dkt. 15. Neither

complaint alleges a basis for suing HPS and Citrus Hospital as employers. As

pointed out by Defendants’ counsel, however, a joint employer liability theory is

presumed. Dkt. 16 at 2. See also Dkt. 15 ¶¶ 4, 5, 15 (“Plaintiff worked in Citrus

County for Defendants. Defendants operate a hospital in Citrus County, Florida.”).

      At the outset of Plaintiff’s employment, she and Citrus Specialty entered

into a Physician Employment Agreement (“employment agreement”), which

contains the following arbitration provision in pertinent part:

             Except as to the provisions contained in [the sections
             pertaining to the disclosure of information and the
             covenant not to compete] . . . any controversy or claim
             arising out of or related to this Agreement, or any breach
             thereof, shall be settled by arbitration . . . . [T]he Parties
             hereby jointly and severally waive any and all right to
             trial by jury in any action or proceedings arising out of or
             relating to this Agreement or obligation hereunder.

Dkt. 17-1 ¶ 13.F. The governing law according to the employment agreement is

“the state in which the Practice is located.” Dkt. 17-1 ¶ 13.E. Plaintiff’s practice

was in Citrus County, Florida. Dkt. 15 ¶¶ 4 & 15.




                                           2
                                   DISCUSSION

      A strong policy exists in favor of resolving disputes by arbitration. Moses

H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983). In

deciding whether to compel arbitration, the court must consider: “1) whether a

valid written agreement to arbitrate exists; 2) whether an arbitrable issue exists;

and 3) whether the right to arbitrate has been waived.” Williams v. Eddie Acardi

Motor Co., No. 3:07-cv-782-J-32JRK, 2008 WL 686222, at *4 (M.D. Fla. Mar. 10,

2008) (citations omitted). “[I]n determining whether a binding agreement arose

between the parties, courts apply the contract law of the particular state that

governs the formation of the contracts.” Dasher v. RBC Bank (USA), 882 F.3d

1017, 1023 (11th Cir. 2018) (alteration in original) (citing Dasher v. RBC Bank

(USA), 745 F.3d 1111, 1116 (11th Cir. 2014), which quotes First Options of

Chicago Inc. v. Kaplan, 514 U.S. 938, 944 (1995)). If the agreement is valid, “any

doubts concerning the scope of arbitrable issues—that is, doubts over whether an

issue falls within the ambit of what the parties agreed to arbitrate—should be

resolved in favor of the arbitration.” Jpay, Inc. v. Kobel, 904 F.3d 923, 929 (11th

Cir. 2018) (quoting Moses H. Cone Mem’l Hosp., 460 U.S. at 24–25) (internal

quotation marks omitted).




                                           3
Validity

       The agreement to arbitrate is valid. By the plain terms of the employment

agreement, the governing law is Florida because the Plaintiff’s medical practice

was in Florida. The parties do not appear to dispute either the governing law or the

agreement’s validity. Dkt. 20 at 2 (“Plaintiff does not dispute that she entered into

an arbitration agreement with Defendant.”).

Scope of Arbitrable Claims

       The next question, which is contested, is whether FLMA, Title VII, ADA,

and FCRA claims are arbitrable under the contract terms. Plaintiff contends that

her claims do not “aris[e] out of or relate[] to” the employment agreement because

she has not alleged a breach of contract, i.e., “any breach thereof.” Dkt. 20 at 3–4.

As independent of the employment agreement, Plaintiff argues, the statutory

claims are not based on, and therefore do not arise out of or relate to, the

Defendants’ performance of contractual duties.

       Contrary to Plaintiff’s assertions, however, the arbitration clause in the

employment agreement clearly governs the issues raised in all the claims.1 The

Eleventh Circuit held that for arbitration clauses, the terms “arising out of” and

“related to” are broad, but limit arbitration to issues that have a “direct relationship


1
  Defendants cite to King v. Cintas Corp., 920 F. Supp. 2d 1263 (N.D. Ala. 2013), but the Court
finds the language of the agreement there is not the exact same as the terms in the employment
agreement in the instant case.
                                               4
the dispute and the performance of duties specified by the contract.” Doe v.

Princess Cruise Lines, Ltd., 657 F.3d 1204, 1218–19 (11th Cir. 2011). In Doe, the

Court held the claims that were “dependent on her status as a seaman employed by

the cruise line and the rights that she derives from that employment status” were

subject to the arbitration clause under her employment contract. Id. at 1221.

Similarly, here all the rights Plaintiff is asserting derive from her status as an

employee.

      Independent research reveals a case in which a substantially similar

arbitration provision was found to cover federal discrimination, Fair Labor

Standard Act (“FLSA”), and state law fraud claims brought by employees. See

McAdoo v. New Line Transport, LLC, No. 8:16-cv-1917-T-27AEP, 2017 WL

942114 (M.D. Fla. Mar. 9, 2017). In McAdoo, the arbitration provision applied to

“[a]ny dispute arising out of or relating to this Agreement, including but not

limited [to] . . . any allegation of breach thereof or any alleged violation of any

governmental regulation cited herein[.]” Id. at *1. The district court reasoned that

the discrimination claims, like the FLSA claims, “relate to workplace conditions

and [the employer’s] treatment” of the plaintiffs as employees. Id. at *4. The

claims were “dependent upon [the plaintiffs’] employment status and could not be

brought in the absence of the employment relationship governed by [the




                                           5
agreements].” Id. “The absence of any exclusionary language also militates in

favor of resolving any doubts in favor of arbitration.” Id.

       The arbitration provision here, as in McAdoo, does not list certain types of

claims, such as FMLA, Title VII, ADA, and FCRA, to be included in the scope of

arbitration. As such, the employment agreement does not indicate an intent to limit

the scope of the arbitration provision. 2 Plaintiff’s rights under these statutes exist

because of her status as an employee; this status arises from the terms of the

employment agreement. See Gonzalez v. AA Varco Moving & Storage, Inc., No.

18-cv-62988-CIV-MORENO/Seltzer, 2019 WL 2245478, at *3 (S.D. Fla. Mar. 18,

2019) (finding FLSA claims subject to arbitration under clause stating “any claim

or controversy that arises out of or relates to this agreement, or breach thereof”)

(adopted in Gonzalez, 2019 WL 2245268 (S.D. Fla. Apr. 26, 2019)). Resolving

any doubt in favor of arbitration in view of the unambiguous terms of the

arbitration clause, the Court finds Plaintiff’s claims subject to arbitration.




2
  Although the provision in McAdoo specifically included alleged violations of governmental
regulations cited in the agreement, the court distinguished regulations from statutes. Id. at *5 n.4.
                                                 6
Waiver/Enforcement

       Plaintiff does not take issue with the Defendants’ position that none of them

have waived their right to arbitrate. In any event, the Defendants have not taken

any action in this lawsuit, and the Court finds no waiver. 3

       Even though not signatories, both HPS and Citrus Hospital are covered by

the arbitration clause under the theory of equitable estoppel.4 See Lash &

Goldberg LLP v. Clarke, 88 So. 3d 426, 428 (Fla. 4th DCA 2012) (finding

equitable estoppel); Escobal v. Celebration Cruise Operator, Inc., No. 11-21791-

CV, 2011 WL 13175628, *2–3 (S.D. Fla. June 23, 2011) (interpreting Florida law

and finding equitable estoppel), aff’d, 482 F. App’x 475 (11th Cir. 2012). In

Escobal, a seaman sued both his employer as the shipowner and the charterer as

the shipowner’s affiliate for personal injuries received on the chartered vessel. In

compelling arbitration of all claims, even though the charterer was not a signatory



3
  Under federal law, waiver is determined by a two-part test: whether a party has acted
inconsistently with proceeding to arbitration, and if so, whether the party who acted
inconsistently prejudiced the other party. Garcia v. Wachovia Corp., 699 F.3d 1273, 1277 (11th
Cir. 2012) (citations omitted); Williams, 2008 WL 686222, at *9 (citations omitted). To the
extent there may be a distinction between federal and state law regarding waiver, it lies in the
degree of the participation in the lawsuit. See Pierre-Louis v. CC Solutions., LLC, No. 17-cv-
60781-BLOOM/Valle, 2017 WL 4841428, at *2 (S.D. Fla. Oct. 26, 2017) (discussing distinction
as “active participation” under Florida law and “substantial participation” under federal law).
The Court need not address this distinction because 1) these claims are predominantly federal
statutory claims, and 2) the Defendants have not acted in response to either the original or
amended complaint.
4
  State law governs whether an arbitration provision may be enforced by or against a nonparty.
Kong v. Allied Prof’l Ins. Co., 750 F.3d 1295, 1302 (11th Cir. 2014); Lawson v. Life of the South
Ins. Co., 648 F.3d 1166, 1170 (11th Cir. 2011).
                                                7
to the contract of employment, the district court reasoned that the seaman raised

“allegations of substantially intertwined and concerted misconduct by both the

nonsignatory and one or more of the signatories to the contract.” Escobal, 2011

WL 13175628, at *2. The Eleventh Circuit agreed and found that equitable

estoppel was properly applied in requiring the seaman to arbitrate his claim against

the charterer. Escobal, 482 F. App’x at 476.

      Much like the seaman in Escobal, the Plaintiff has alleged claims that are

substantially intertwined and pertain to the same concerted misconduct by all three

Defendants. Thus, arbitration is compelled for all claims against all Defendants.

In accord with Eleventh Circuit law, this case must be stayed rather than dismissed.

Bender v. A.G. Edwards & Sons, Inc., 971 F.2d 698, 699 (11th Cir. 1992); 9 U.S.C.

§ 3; see, e.g., Giraud v. Woof Gang Bakery, No. 8:17-cv-2442-T-26AEP, 2018 WL

2057814 (M.D. Fla. May 3, 2018).

      It is therefore ORDERED AND ADJUDGED that Defendants’ Joint

Motion to Compel Arbitration (Dkt. 16) is granted. This action is stayed pending

arbitration. The parties are directed to notify the Court upon resolution of the

arbitration proceedings. The Clerk is directed to administratively close the case.

      DONE and ORDERED in Tampa, Florida, on November 12, 2019.

                                       s/William F. Jung
                                       WILLIAM F. JUNG
                                       UNITED STATES DISTRICT JUDGE
COPIES FURNISHED TO: Counsel of Record
                                          8
